Case 19-51200-grs           Doc 142       Filed 06/26/19 Entered 06/26/19 14:01:43                        Desc Main
                                          Document     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                      Lexington Division

    In re:

       Cambrian Holding Company, Inc.,                                Case No. 19-51200
       et al., 1                                                      Chapter 11

             Debtors.                                                (Jointly Administered)



              Appointment of Official Committee of Unsecured Creditors

      Paul A. Randolph, Acting United States Trustee, pursuant to 11 U.S.C. §

1102(a)(1), appoints the following creditors to serve on the Official Committee of

Unsecured Creditors:

      TECO Diversified, Inc. (Chair-person)
      c/o Marshall Tucker
      TECO Plaza
      702 N. Franklin Street
      Tampa, FL 33602
      (813) 228-4377
      motucker@tecoenergy.com

      Austin Powder Company
      c/o Amy Horwatt
      25800 Science Park Drive
      Cleveland, OH 44122
      (216)839-5425
      Amy.horwatt@austinpowder.com

1 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
(4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
(0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
Case 19-51200-grs   Doc 142   Filed 06/26/19 Entered 06/26/19 14:01:43   Desc Main
                              Document     Page 2 of 3




   Jones Oil Company, Inc./Jones Petroleum Services, LLC
   c/o Andrew D. Stosberg
   Middleton Reutlinger
   401 South 4th Street
   Suite 2600
   Louisville, KY 40202
   (502)625-2734
   astosberg@middletonlaw.com

   Kentucky River Properties LLC
   Timberlands LLC
   c/o Stephen G. Barker, President
   360 E. Vine St., suite 310
   Lexington, KY 40507
   (606)439-4518
   steve@krpky.com

   Parsley’s General Tire, Inc.
   c/o John Y. Parsley
   D. David Fisher
   2006 N. Main St.
   London, KY 40741
   (606)864-2276
   john@parsleytire.com
   ddavidf1951@gmail.com

   Whayne Supply Company
   c/o Joseph Yoerg, CEO
   Karen Ferris
   1400 Cecil Avenue
   Louisville, KY 40211
   (502)774-4441
   Joseph_yoerg@whayne.com
   Karen_ferris@whayne.com

   Kentucky Coal Employers Self Insurance Guaranty Fund
   c/o Gary Davis, Executive Director
   P.O. Box 910623
   Lexington, KY 40591
   (859)219-0194
   Gdavis5@windstream.net


                                          2
Case 19-51200-grs    Doc 142   Filed 06/26/19 Entered 06/26/19 14:01:43         Desc Main
                               Document     Page 3 of 3




   Robert J. Zik
   236 Derby Trail
   Corbin, KY 40701
   (606)524-6203
   Bobzik50@icloud.com

   Pamela Dotson Tester
   P.O. Box 263
   Hurley, VA 24620
   (540)525-0534
   Pdtester.pt@gmail.com




   The United States Trustee reserves the right to modify the composition of this

Committee if circumstances warrant.

Dated: June 26, 2019                            Paul A. Randolph
                                                Acting United States Trustee

                                                By:/s/Rachelle C. Dodson
                                                   John L. Daugherty
                                                   Assistant U.S. Trustee
                                                   Rachelle C. Dodson
                                                   Bradley M. Nerderman
                                                   Trial Attorneys
                                                   Office of the U.S. Trustee
                                                   100 E. Vine St., Suite 500
                                                   Lexington, KY 40507
                                                   (859) 233-2822

                               Certificate of Service

   I certify that on June 26, 2019, I served a copy of the foregoing (i) via email upon
the above Committee members, and ii) via first class mail, postage prepaid, to all
parties included in the Master Service list, (ii) via ECF noticing upon all parties
registered to receive notice electronically.

                                                   /s/ Rachelle C. Dodson
                                                   Rachelle C. Dodson



                                            3
